FILED
                            NOT FOR PUBLICATION                              SEP 27 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



STEVEN ADAMS,                                     No. 05-16780

              Petitioner - Appellant,             D.C. No. CV-02-00690-LKK/PAN

  v.
                                                  MEMORANDUM *
DIANE BUTLER,

              Respondent - Appellee.



                  Appeal from the United States District Court
                      for the Eastern District of California
               Lawrence K. Karlton, Senior District Judge, Presiding

                        Argued and Submitted June 13, 2007
                        Submission deferred April 25, 2008
                         Resubmitted September 23, 2010
                             San Francisco, California

Before: SCHROEDER, CANBY and McKEOWN, Circuit Judges.

       Steve Adams, a California state prisoner, appeals the district court’s denial

of his petition for a writ of habeas corpus filed under 28 U.S.C. § 2254. Adams

was convicted of second degree murder in 1986 and is currently serving a sentence



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
of seventeen years to life. Adams alleges the California Board of Parole Hearings

(“BPH”) violated his due process rights in denying him parole in 1999. Because

Adams has presented a claim that is debatable amongst reasonable jurists, we

certify this claim and consider its merits. See Hayward v. Marshall, 603 F.3d 546,

552-55 (9th Cir. 2010) (en banc).

      The state court did not unreasonably determine that “some evidence”

supports the BPH’s decision denying Adams parole. See id. at 562-63. Adams

murdered his victim in “an especially heinous” manner. See Cal. Code Regs. tit.

15 § 2402(c)(1). He shot his victim at least seven times, and stabbed him on

multiple occasions. Following the murder, Adams stole his victim’s truck and fled

to Nevada. The motive for the crime was very trivial in relation to the offense; his

victim had killed his mother’s dog. See Cal. Code Regs. tit. 15 § 2402(c)(1)(E).

The state court also relied on Adams’ history of substance abuse in determining he

was unsuitable for parole, and the evidence also supports this determination. See

Hayward, 603 F.3d at 562-63. Adams admits to a history of substance and alcohol

abuse, and he killed his victim while intoxicated after an argument about

cultivating marijuana.




                                          2
      We will not consider Adams’ arguments regarding denials of parole after

1999 because those arguments are not properly before us. See Hargis v. Foster,

312 F.3d 404, 408 (9th Cir. 2002).

      AFFIRMED.




                                        3